United States Court of Appeals
                     For the First Circuit


No. 15-1318

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   ALLISON GONZÁLEZ-MARTÍNEZ,

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on June 9, 2016, is amended
as follows:

     On Page 2, line 18, "security numbers" is replaced with
"social security numbers".